Citation Nr: 0025017	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  98-06 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUE

The propriety of the initial noncompensable rating for 
residuals of a fracture of the right 4th metacarpal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1974 to January 
1976.  This appeal arises from a January 1998 rating action 
which granted service connection for residuals of a fracture 
of the right 4th metacarpal and assigned a noncompensable 
rating from September 1997; the veteran appeals the 
noncompensable rating as inadequate.  In July 2000, the 
veteran testified at a hearing on appeal conducted by the 
undersigned Member of the Board of Veterans Appeals (Board) 
at the RO.

In his April 1998 Substantive Appeal, the veteran appears to 
be claiming service connection for disability of the right 
5th finger as a residual of his inservice right hand injury.  
At the July 2000 Board hearing on appeal and in a written 
statement which was received in August 2000, the veteran's 
representative claimed, on the veteran's behalf, service 
connection for right carpal tunnel syndrome as secondary to 
his service-connected residuals of a fracture of the right 
4th metacarpal.  These issues have not been adjudicated by 
the RO and are not properly before the Board for appellate 
consideration at this time, and are thus referred to the RO 
for appropriate action.


REMAND

April 1998 X-rays of the carpometacarpal joints of the base 
of the right                  4th metacarpal by L. 
Markbreiter, M.D., revealed some degenerative arthritis.  On 
VA orthopedic examination of March 1999, range of motion of 
the metacarpophalangeal joint of the right 4th finger was 
noted to be within normal limits.  The distal interphalangeal 
joint was fixed in flexion, and there was a question of a 
flexor tendon injury.  The diagnoses included status post 
fracture of the right 4th metacarpal bone.  

Note 3 preceding 38 C.F.R. Part 4, Diagnostic Code 5216 
(1999), provides that, with only one joint of a digit 
ankylosed or limited in its motion, the determination will be 
made on the basis of whether motion is possible to within 2 
inches           (5.1 centimeters) of the median transverse 
fold of the palm; when so possible, the rating will be for 
favorable ankylosis, otherwise unfavorable.  Favorable or 
unfavorable ankylosis of the ring finger of either hand 
warrants a noncompensable rating.  38 C.F.R. Part 4, 
Diagnostic Code 5227 (1999).  Extremely unfavorable ankylosis 
of the ring finger will be rated as amputation under 
Diagnostic Code 5155.  Note following Diagnostic Code 5227.  
The regulatory notes define extremely unfavorable ankylosis 
of a finger as ankylosis of both the metacarpophalangeal 
joint and the proximal interphalangeal joint, with either 
joint in extension or in extreme flexion, or as all joints of 
the finger in extension or in extreme flexion, or with 
rotation and angulation of bones.  See Note 1 preceding 
Diagnostic Code 5216, and Note (a) following Diagnostic Code 
5219 (1999).  Amputation of the ring finger of either hand, 
without metacarpal resection, at the proximal interphalangeal 
joint or proximal thereto, warrants a 10% rating.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5155.

Appellate review discloses that both the October 1997 and the 
February 1999 RO orders for VA examinations specified that 
the veteran's claims folder was not to be made available to 
the examining physician prior to the examinations.  38 C.F.R. 
§ 4.2 (1999) provides that, if an examination report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.  Inasmuch as the clinical findings on the 
abovementioned VA examinations did not address the presence 
or absence of extremely unfavorable ankylosis of the right 
ring finger in terms of the abovementioned regulatory notes, 
and in view of the abovementioned due process deficiency with 
respect to the unavailability of important evidence to VA 
medical examiners, the Board finds that further development 
of the evidence is necessary prior to an appellate decision 
in this case.  Under the circumstances, this case is REMANDED 
to the RO for the following action:

1. The veteran should be requested to 
furnish the names and addresses of, as 
well as dates of treatment by, all 
providers of medical treatment for his 
right  4th finger disorder from 1998 to 
the present time.  He should be 
requested to sign and submit 
appropriate forms authorizing release 
to the VA of any records from non-VA 
medical providers.  Thereafter, the RO 
should obtain and associate all such 
medical records with the claims 
folder.

2. After the abovementioned medical 
records have been obtained, the 
veteran should be afforded a special 
VA orthopedic examination to determine 
the degree of severity of his 
residuals of a fracture of the right 
4th metacarpal.  The claims folder and 
a copy of this Remand Order MUST be 
made available to the examining 
physician prior to the examination so 
that he may review pertinent aspects 
of the veteran's medical and 
employment history.  All clinical 
findings pertaining to the right 4th 
finger should be reported in detail, 
and the examiner should identify all 
residuals of the fracture of the right       
4th metacarpal.  Such tests as the 
examining physician deems necessary, 
including X-rays of the right 4th 
finger to determine whether arthritis 
is present, should be performed.  The 
examiner should specifically comment 
for the record as to whether there is 
extremely unfavorable ankylosis of the 
right ring finger, consisting of the 
following: (a) the metacarpophalangeal 
and proximal interphalangeal joints 
ankylosed, with either joint in 
extension or in extreme flexion; or 
(b) all joints of the finger in 
extension or in extreme flexion; or 
(c) rotation or angulation of the 
bones of the right ring finger. 

3. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the 
aforementioned development action has 
been conducted and completed, 
including the provision of all 
requested medical comments.  

Thereafter, the RO should review the evidence and determine 
whether the veteran's claim may now be granted.  If not, he 
and his representative should be furnished an appropriate 
Supplemental Statement of the Case, and the case should be 
returned to the Board for further appellate consideration.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


